EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of July 16th,
2009, by and between Midas Medici Group Holdings, Inc., a Delaware corporation
(the “Company”), and Johnson M. Kachidza (the “Executive”).
 
WHEREAS, Company desires to employ Executive, and Executive desires to be
employed by Company, upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt and adequacy of which are hereby
forever acknowledged, the parties, with the intent of being legally bound
hereby, agree as follows:
 
1. Term.  The term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall end on the date which is the fifth anniversary of
the Effective Date unless Executive’s employment is terminated earlier in
accordance with this Agreement (the “Initial Term”); provided, however, that the
term of this Agreement shall automatically be extended beyond the Initial Term
for additional one year periods, effective upon the fifth anniversary of the
Effective Date (the “Renewal Term”), unless either party notifies the other by a
date which is ninety (90) days prior to the expiration of the Initial Term that
such party desires not to extend the Initial Term beyond the fifth anniversary
of the Effective Date.  This Agreement shall continue for successive one-year
Renewal Terms unless and until either party gives ninety (90) days notice to the
other of its desire not to extend further the term of this Agreement beyond the
end of the then-current Renewal Term, or this Agreement is otherwise terminated
pursuant to Section 5 hereof.  The term of this Agreement, whether during the
Initial Term or any Renewal Term, shall be referred to as the “Term.”
 
2. Position and Responsibilities.    
 
2.1 Position.  Executive will be employed by Company to render services to
Company in the position of Co-Executive Chairman and President, reporting to the
Company’s Board of Directors.  In that capacity, Executive shall be responsible
for Company’s long-term and short-term strategy, which includes, but is not
limited to overseeing the Company’s operations, business activities,
implementation of its budgets, and financing strategies.  Executive shall also
perform such other duties as may be consistent with Executive’s
position.  Executive shall, in all material respects, abide by all material and
written Company rules, policies, and practices as adopted or modified, from time
to time, in Company’s sole discretion; and Executive shall attempt to use his
best efforts in the performance of his duties hereunder.  Executive's principal
place of business in the performance of his duties and obligations under this
Agreement shall be in the New York City metropolitan area.  Notwithstanding the
preceding sentence, Executive will engage in such travel and spend such time in
other places as may be necessary or appropriate in furtherance of his duties
hereunder. Executive also agrees to serve such of Company’s subsidiaries and
affiliated companies in that capacity as may be designated by the Company.


 
 

--------------------------------------------------------------------------------

 
 
2.2 Other Activities. While employed by Company, Executive shall devote at least
65% of his work time to Company’s business utilizing his substantial attention,
and skill to perform his assigned duties, services, and responsibilities
hereunder, and shall act at all times in the performance hereunder in
furtherance of Company’s business and interests.  Executive shall not, during
the term of this Agreement engage, directly, in any other business activity
which materially interferes with Executive’s duties and responsibilities
hereunder or creates a conflict of interest with Company.  The foregoing
limitations shall not prohibit Executive from engaging in any capacity in other
non-competitive businesses.  Company acknowledges and agrees that Executive will
from time-to-time serve as an executive of other companies, on the boards of
corporations, advisory committees, trade organizations, philanthropic
organizations or other entities, and such activities shall not be a breach
hereunder.
 
2.3 No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with Company, and the performance of
Executive’s duties under this Agreement shall not violate any obligations
Executive may have to any other employer, person, or entity, including but not
limited to any obligations with respect to not disclosing any proprietary or
confidential information of any other person or entity.
 
3. Compensation and Benefits.
 
3.1 Base Salary.  In consideration of the services to be rendered under this
Agreement, Company shall pay Executive an initial base salary of one hundred
twenty five thousand dollars ($125,000) per annum. (“Base Salary”), exclusive of
Business Expenses as defined in Article 3.7, and in accordance with Company’s
standard payroll and expense reimbursement policies.  Upon the earlier to occur
of (i) the first anniversary of this Agreement, or (ii) the date on which the
Company publicly reports consolidated annual gross revenues of at least
$10,000,000, the Base Salary shall be increased to $200,000.  Upon the earlier
to occur of (i) the second anniversary of this Agreement, or (ii) the date on
which the Company publicly reports consolidated annual gross revenues of at
least $35,000,000, the Base Salary shall be increased to $250,000.  Upon the
earlier to occur of (i) the third anniversary of this Agreement, or (ii) the
date on which the Company publicly reports consolidated annual gross revenues of
at least $100,000,000, the Base Salary shall be increased to $350,000.  In
addition, the Executive’s Base Salary will be reviewed, from time to time, and
may be adjusted (upward, but not downward) at the discretion of the Board,
including as a result of performing services for Company’s subsidiaries and
affiliated companies.
 
3.2 Bonus Payment. In addition to the Base Salary, Executive shall be paid an
annual cash bonus in the discretion of the Board of Directors (the
“Bonus”).  The Bonus shall be paid to Executive within 30 days after the end of
each anniversary of this Agreement.  The amount of such Bonus shall be targeted
at 150% to 250% of Base Salary, assuming Executive meets performance goals set
by the Board of Directors.
 
The target Bonus after the third year of the Term shall be determined in good
faith by the Board of Directors, but shall in no event be less than the target
Bonus for the third year of the Term. In addition, the Executive’s target Bonus
will be reviewed, from time to time, and may be adjusted (upward, but not
downward) at the discretion of the Board, including as a result of performing
services for Company’s subsidiaries and affiliated companies.
 
 
2

--------------------------------------------------------------------------------

 


 
3.3     Bonus Options. Executive shall be issued stock options from the
Company’s then current incentive stock option plan, on an annual basis in the
discretion of the Board of Directors (the “Bonus Options”). The Bonus Options
shall be issued to Executive within 30 days after the end of each anniversary of
this Agreement. The amount of Bonus Options each year shall be determined in
good faith by the Board of Director, and will be reviewed, from time to time,
and may be adjusted (upward and not downward) at the discretion of the Board,
including as a result of performing services for Company’s subsidiaries and
affiliated companies.  The amount of such Bonus Options shall be determined by
the Board of Directors based on meeting performance goals set by the Board of
Directors in consultation with the Executive.
 


 
3.4 Stock Options.  Company shall grant Executive options to acquire 100,000
shares of Company’s common stock (the “Options”) as early as practicable after
the date hereof. Company shall execute and deliver an award agreement (the
“Award Agreement”) for the Options to Executive as soon as practicable
thereafter.  The Award Agreement will reflect Company’s standard terms and
conditions for Executive stock option grants and contain the following terms:
 
(a) The Options shall have an exercise price equal to 100% of the fair market
value (based on recent third-party sales of the Company’s common stock) on the
date of the grant.
 
(b) The Options shall become fully vested on the first anniversary of the
Effective Date.
 
(c) The term of the Option will be ten years from the date of the Award
Agreement (“Option Term”).
 
(d) Options which are vested shall be irrevocable and may be exercised in whole
or in part, by Executive, his heirs or estate, for the full remaining Option
Term, regardless of whether this Agreement should terminate for any reason and
regardless of Executive’s death or disability.
 
(e) Company agrees to use commercially reasonable efforts to file and maintain
the effectiveness of (and the availability of any related prospectus) a
registration statement(s) registering the exercise of the Options or the sale or
resale of any common stock acquired upon exercise of the Options.
 
3.5 Other Benefits.  During the Term, subject to, and to the extent Executive is
eligible under their respective terms, Executive shall be entitled to receive
such other compensation and fringe benefits as are, or are from time to time
hereafter, generally provided by Company to Company's employees of comparable
status (other than those provided under or pursuant to separately negotiated
individual employment agreements or arrangements and other than as would
duplicate benefits otherwise provided to Executive) and provided by Company’s
subsidiaries and affiliated companies to their employees of comparable status,
under any pension or retirement plan, disability plan or insurance, group life
insurance, medical insurance, travel accident insurance, or other similar plan
or program of Company.  To facilitate the performance of Executive's
responsibilities hereunder, during the employment Term, Employer shall lease or
acquire for Executive's exclusive use, or promptly reimburse Executive for the
cost of leasing or acquiring, an automobile at a rate not to exceed $1,200 per
month.  Employer shall promptly reimburse Executive for all expenses, including
without limitation, parking and commutation expenses, in connection with the
performance of his duties under this Agreement, subject to such policies as may
be in effect from time to time applicable to senior executive officers of
Employer.
 
 
3

--------------------------------------------------------------------------------

 
3.6     Vacation.  During the Term, Executive shall be entitled to vacation each
year in accordance with Company’s policies in effect from time to time, the
length of which shall be determined by the Company consistent with the effective
discharge of Executive’s duties and the general customs and practices of the
Company applicable to executives of Executive’s status, but in no event less
than four (4) weeks paid vacation per calendar year.  Executive shall also be
entitled to such periods of sick leave as is customarily provided by Company for
its senior executive employees.
 
3.7    Business Expenses.  Throughout the term of Executive’s employment
hereunder, Company shall promptly reimburse Executive for all reasonable and
necessary travel, entertainment, promotional, and other business expenses that
may be incurred by Executive in the course of performing Executive’s duties,
including but not limited to cell phone service, portable e-mail service and
such other customary expenses incurred by principal executive officers
(“Business Expenses”).  Authorized expenses shall be reimbursed by Company in
accordance with policies and practices adopted, from time to time, by Company
concerning expense reimbursement for employees and shall be reimbursed upon
timely presentation to Company of an itemized expense statement with respect
thereto, including substantiation of expenses incurred and such other
documentation as may be required by Company’s reimbursement policies from time
to time and in accordance with US Internal Revenue Service guidelines.
 
3.8      Liability Insurance.  Upon the request of the Executive, the Company
shall be required to maintain a directors’ and officers’ liability insurance
policy covering the executive with a minimum coverage of $5,000,000.
 
4. Nondisclosure of Confidential and Proprietary Information
 
.  At all times before and after the termination of Executive’s service (for any
reason by Company or by Executive), Executive agrees to keep all confidential or
proprietary information of the Company in strict confidence and secrecy, and not
to disclose or use the confidential or proprietary information in any way
outside of Executive’s assigned responsibilities for Company. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from disclosing any
information if compelled pursuant to the order of a court or other governmental
or legal body having jurisdiction over such matter.  In the event Executive is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such information, knowledge or data, he shall reasonably promptly
notify Company.
 
5. Termination; Rights and Obligations on Termination. Executive’s employment
under this Agreement may be terminated in any one of the followings ways:
 
(a) Death.  The death of Executive shall immediately and automatically terminate
Executive’s employment under this Agreement.  If Executive dies while employed
by Company, any unvested equity compensation granted to Executive under any Plan
(including the Options) shall immediately vest and any vested warrants may be
exercised on or before the earlier of (i) the warrant’s expiration date or (ii)
eighteen months after Executive’s death.  Any warrant that remains unexercised
after this period shall be forfeited.  Upon Executive’s death, Executive’s legal
representative shall receive:  (1) any compensation earned but not yet paid,
including and without limitation, any bonus if declared or earned but not yet
paid for a completed fiscal year, any amount of Base Salary earned but unpaid,
any accrued vacation pay payable pursuant to Company’s policies, and any
unreimbursed business expenses, which amounts shall be promptly paid in a lump
sum, (2) the pro rata amount of any Bonus or Bonus Options earned, and (3) any
other amounts or benefits owing to Executive under any then applicable employee
benefit plans, long term incentive plans or equity plans and programs of Company
which shall be paid or treated in accordance with the terms of such plans and
programs (subsections (1), (2) and (3) shall be collectively referred to as, the
“Accrued Amounts”).  Other than the benefits described above, no further
compensation or benefits shall be due or owing upon Executive’s death.
 
 
4

--------------------------------------------------------------------------------

 
(b) Disability. If as a result of incapacity due to physical or mental illness
or injury, Executive shall have been absent from Executive’s duties hereunder
for six months, then thirty (30) days after receiving written notice (which
notice may occur before or after the end of such six month period, but which
shall not be effective earlier than the last day of such six month period,
Company may terminate Executive’s employment hereunder provided Executive is
unable to substantially perform his duties hereunder at the conclusion of such
notice period (a “Disability”), as determined by a physician mutually selected
by the parties hereto.  In the event Executive’s employment is terminated as a
result of Disability, Executive shall receive from Company, in a lump-sum
payment due within ten (10) days of the effective date of termination, an amount
equal to the Accrued Amounts.  Additionally, if Executive is terminated due to a
Disability, any unvested equity compensation granted to Executive under any Plan
(including the Options) shall immediately vest and any vested warrants may be
exercised on or before the earlier of: (i) the warrant’s expiration date or (ii)
eighteen months after Executive’s termination due to the Disability.  Any
warrant that remains unexercised after this period shall be forfeited.  Other
than the benefits described above, no further compensation or benefits shall be
due or owing upon Executive’s termination due to Disability.
 
(c) Cause. Company may terminate this Agreement immediately upon written notice
to Executive for “Cause,” which shall mean: (i) Executive’s willful, material,
and irreparable breach of this Agreement; (ii) Executive’s willful misconduct in
the performance of any of his material duties and responsibilities hereunder
that has a material adverse effect on Company; (iii) Executive’s material and
willful dishonesty or fraud with regard to Company (other than good faith
expense account disputes) that has a material adverse effect on Company (whether
to the business or reputation of Company), or (iv) Executive’s conviction of a
felony (other than as a result of vicarious liability or a traffic related
offense).  For purposes of this paragraph, no act, or failure to act, on
Executive’s part shall be considered “willful” unless done or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interests of Company.  In the event of Executive’s
termination of employment by Company for Cause, Executive shall receive only the
Accrued Amounts.
 
Notwithstanding the foregoing, following Executive’s receipt of written notice
from Company of any of the events described in subsections (i) through (iii)
above, including detailed and specific descriptions of the alleged conduct,
Executive shall have twenty (20) days in which to cure the alleged conduct (if
curable).
 
(d) Without Cause. At any time after Executive’s commencement of employment,
Company may, without Cause, terminate Executive’s employment, effective thirty
(30) days after written notice is provided to Executive.  In the event Executive
is terminated by Company without Cause, Executive shall receive from Company
within ten (10) days after such termination, in a lump sum payment, an amount
equal to the sum of the Base Salary, maximum Bonus and Options that would have
been paid to Executive through the end of the then remaining Term if Executive
had not been terminated or for twelve months, whichever is more.  Executive
shall also receive the Accrued Amounts.  Additionally, if Executive is
terminated by Company without Cause, any unvested equity compensation granted to
Executive under any Plan (including the Options) shall immediately vest and any
vested warrants may be exercised on or before the earlier of:  (i) the warrant’s
expiration date or (ii) eighteen months after Executive’s termination. Any
warrant that remains unexercised after this period shall be forfeited.
 
 
5

--------------------------------------------------------------------------------

 
(e) Resignation for Good Reason. At any time after Executive’s commencement of
employment, Executive may resign for Good Reason (as defined below) effective
thirty (30) days after written notice is provided to Company.  Upon Executive’s
termination of employment for Good Reason, Executive shall be entitled to all
payments and benefits as if his employment was terminated by Company without
Cause as provided in subsection (d) above.  For purposes of this Agreement, Good
Reason means: (i) any adverse change in Executive’s position, title or reporting
relationship or a material diminution of his then duties, responsibilities or
authority or the assignment to Executive of duties or responsibilities that are
inconsistent with Executive’s then position; (ii) the failure by Company to
continue in effect any material compensation or benefit plan or arrangement in
which Executive participates unless an equitable and substantially comparable
arrangement (embodied in a substitute or alternative plan) has been made with
respect to such plan or arrangement, or the failure by Company to continue
Executive’s participation therein (or in such substitute or alternative plan or
arrangement) on a basis not less favorable, both in terms of the amount of
benefits provided and the level of participation relative to other participants,
as existed at the time of Executive’s termination of employment; (iii) any
breach of this Agreement (or any other written agreement entered into between
Executive and Company) by Company; (iv) failure of any successor to Company
(whether direct or indirect and whether by merger, acquisition, consolidation or
otherwise) to assume in a writing delivered to Executive upon the assignee
becoming such, the obligations of Company hereunder; (v) a change in Company’s
principal place of business to a location not within the New York metropolitan
area, (vi) any significant and prolonged increase in the travelling requirements
applicable to the discharge of Executive’s responsibilities, (vii) Executive has
been removed from the Board of Company, or (viii) the aggregate amount of
compensation and other benefits to be received by Executive pursuant to Sections
3.1, 3.2, 3.3 and 3.5 hereof for any twelve full calendar months shall be less
than 100% of the amount received by Executive during the comparable preceding
period without agreement by Executive in writing.
 
Notwithstanding the foregoing, following Company’s receipt of written notice
from Executive of any of the events described in subsections (i) through (vii)
above, Company shall have twenty (20) days in which to cure the alleged conduct
(if curable).
 
(f) Resignation without Good Reason or Retirement by Executive. Executive may
resign without Good Reason or retire upon thirty (30) days’ written notice, and
upon such termination of employment, he shall receive the Accrued Amounts.
 
(g) No Duty to Mitigate.  In the event of any termination of employment under
Section 5(d) or 5(e), Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.  Any amounts due under this Section 5 are
in the nature of severance payments, or liquidated damages, or both, and are not
in the nature of a penalty.
 
(h) Liquidity Event.  The provisions of this Section 5(h) set forth certain
terms reached between the Executive and the Company regarding the Executive’s
rights and obligations upon the occurrence of a Liquidity Event.  These
provisions are intended to assure and encourage in advance the Executive’s
continued attention and dedication to his assigned duties and his objectivity
during the pendency and after the occurrence of any such event.
 
(i)  Definition   A “Liquidity Event” shall be deemed to have occurred upon the
consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any), (B) the acquisition, directly or
indirectly, by any person, or by two or more persons acting together, of
beneficial ownership of more than 50 percent of the outstanding voting shares of
the Company, including without limitation, any such acquisition by means of a
tender or exchange offer or proxy solicitation or pursuant to a judgment, decree
or final order of a judicial or administrative body of competent jurisdiction,
or (C) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company.
 
(ii) Transaction Bonus.  Upon the closing of a transaction constituting a
Liquidity Event the Executive shall be entitled to a “Transaction Bonus,”
subject to the conditions set forth in this Section 5(h).  In addition, all
un-vested Options and Bonus Options shall become fully vested as of the date of
said Liquidity Event.
 
(iii) Amount.  The Transaction Bonus shall be equal to 2.99 times the
Executive’s then current Base Salary.
 
(iv) Employment Status. The Transaction Bonus shall be paid to the Executive
upon the closing of the transaction constituting the Liquidity Event; provided
that, unless Executive is Terminated Without Cause as provided in Section 5(d)
or Executive terminated his employment for Good Reasons provided in Section
5(e), the Executive must remain employed with the Company on such date.
 
(v) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Severance
Payments, any Federal, state, and local income tax, employment tax and Excise
Tax upon the payment provided by this Section, and any interest and/or penalties
assessed with respect to such Excise Tax, shall be equal to the Severance
Payments.
 
(i) Superseding Agreement
 
.  This Agreement shall be terminated immediately and automatically if the
parties enter into another agreement which expressly supersedes this
Agreement.  In the event the parties enter into a superseding agreement, no
severance pay or other compensation shall be due to Executive with respect to
the termination of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
6. Company Property; Non-Solicitation; Non-Competition
 
6.1 Use and Return of Company Property.  Executive acknowledges Company’s
proprietary rights and interests in its tangible and intangible
property.  Accordingly, Executive agrees that upon termination of Executive’s
employment with Company, for any reason, and at any time, Executive shall
deliver to Company all Company property.  Notwithstanding the foregoing,
Executive may retain his rolodex and similar address and telephone directories
(whether in writing or electronic format).
 
6.2 Non-Solicitation. At all times while Executive is employed by Company and
for a period of: (i) one (1) year after any termination of Executive’s
employment for Cause or Executive’s termination of his employment without Good
Reason; (ii) the lesser of one (1) year or the remainder of the Term after any
termination of Executive’s employment by Company without Cause or Executive’s
termination for Good Reason; and (iii) one (1) year following the non-renewal of
this Agreement or any termination pursuant to Section 5, Executive shall not,
directly,   (a) employ or attempt to employ or enter into any contractual
arrangement with any employee of Company, or (b) call on or solicit any of the
actual  customers or suppliers of Company on behalf of himself in connection
with any business that directly and materially competes with the Business of
Company.  For purposes of this Section 6.2, the term “Business” shall mean the
business of the Company conducted at the time of the Executive’s termination of
employment.
 
6.3 Non-Competition.  At all times while Executive is employed by Company and
for a period of: (i) one (1) year after any termination of Executive’s
employment for Cause or Executive’s termination of his employment without Good
Reason; (ii) the lesser of one (1) year or the remainder of the Term after any
termination of Executive’s employment by Company without Cause or Executive’s
termination for Good Reason; and (iii) one (1) year following the non-renewal of
this Agreement or any termination pursuant to Section 5, Executive shall not,
directly, engage in or have any interest in any entity (whether as an employee,
officer, director, partner, agent, security holder, creditor, consultant or
otherwise) that directly competes with Company’s Business (as defined below);
provided that such provision shall not apply to Executive’s ownership of
securities of any entity solely as an investment.  For purposes of this Section
6.3, the term “Business” shall mean the business of the Company conducted at the
time of the Executive’s termination of employment.
 
7.  Indemnification; Insurance. 7.1 Indemnification of Executive. Except as
otherwise provided by applicable law, while Executive is employed by Company and
thereafter while potential liability exists (but in no event less than five (5)
years after termination), in the event Executive is made a party to any
threatened, pending, or contemplated action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (other than an action by Company
against Executive), by reason of the fact that Executive is or was performing
services under this Agreement, then Company shall indemnify Executive to the
fullest extent permitted by applicable law against all expenses (including
attorneys’ fees), judgments, fines, and amounts paid in settlement, as actually
and reasonably incurred by Executive in connection therewith.  In the event that
both Executive and Company are made a party to the same third party action,
complaint, suit, or proceeding, Company will engage competent legal
representation, and Executive will use the same representation, provided that if
counsel selected by Company shall have a conflict of interest that prevents such
counsel from representing Executive, then Company may engage separate counsel on
Executive’s behalf, and subject to the provisions of this Section 7, Company
will pay all attorneys’ fees of such separate counsel.
 
7.2 Insurance.
 
(a) Executive agrees that the Company may at any time or times and for the
Company's own benefit apply for and take out life, health, accident, and other
insurance covering Executive either independently or together with others in any
amount which the Company may deem to be in its best interests and the Company
may maintain any existing insurance policies on the life of Executive owned by
the Company. The Company shall own all rights in such insurance and in the cash
value and proceeds thereof and Executive shall not have any right, title or
interest therein.
 
(b) The Company agrees to procure and maintain throughout the term of
Executive's employment hereunder, at the Company's sole expense, term life
insurance on Executive's life in the amount of One Million Dollars ($1,000,000).
Such insurance shall be payable to such beneficiaries as Executive shall
designate from time to time by written notice to the Company, or, failing such
designation, to his estate.
 
(c) Executive agrees to assist the Company at the Company's expense in obtaining
the insurance referred to in Subparagraphs (a) and (b) above by, among other
things, submitting to the customary examinations and correctly preparing,
signing and delivering such applications and other documents as reasonably may
be required.
 
 
7

--------------------------------------------------------------------------------

 
8. Assignment; Binding Effect.  Executive shall have no right to assign this
Agreement to another party other than by will or by the laws of descent and
distribution.  This Agreement may be assigned or transferred by Company only to
an acquirer of all or substantially all of the assets of Company, provided such
acquirer promptly assumes all of the obligations hereunder of Company in a
writing delivered to Executive and otherwise complies with the provisions hereof
with regard to such assumption.  Nothing in this Agreement shall prevent the
consolidation, merger, or sale of Company or a sale of any or all or
substantially all of its assets.  Subject to the foregoing restriction on
assignment by Executive, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
 
9. Additional Provisions.
 
9.1 Amendments; Waivers; Remedies. This Agreement may not be amended, and no
provision of this Agreement may be waived, except by a writing signed by
Executive and by a duly authorized representative of Company. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right.  Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches.  All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.
 
9.2 Notices.  Any notice under this Agreement must be in writing and addressed
to Company or to Executive at the corresponding address below.  Notices under
this Agreement shall be effective upon: (a) hand delivery, when personally
delivered; (b) written verification of receipt, when delivered by overnight
courier or certified or registered mail; or (c) acknowledgment of receipt of
electronic transmission, when delivered via electronic mail or
facsimile.  Executive shall be obligated to notify Company, in writing, of any
change in Executive’s address.  Notice of change of address shall be effective
only when done in accordance with this Section 9.2.
 
Company’s Notice Address:
Midas Medici Group Holdings, Inc.
445 Park Avenue, 20th Floor
New York, New York  10022
Attn.:  Mr. Nana Baffour
Telephone: (212) 792-0921
Facsimile:  (212) 208-4168
 
Executive’s Notice Address:
1 Shore Lane
Apt. 615
Jersey City, NJ 07310
Telephone: (212) 792-0922
Facsimile:  (212) 208-4619
 

 
9.3 Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the fullest extent permitted by law, and the remainder of
this Agreement shall remain in full force and effect.  In the event that the
time period or scope of any provision is declared by a court of competent
jurisdiction to exceed the maximum time period or scope that such court deems
enforceable, then such court shall reduce the time period or scope to the
maximum time period or scope permitted by law.
 
 
8

--------------------------------------------------------------------------------

 
9.4 Taxes.  All amounts paid under this Agreement (including, without
limitation, Base Salary) shall be reduced by all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
9.5 Governing Law.  The validity, interpretation, enforceability and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflict of laws principles that
would cause the laws of another jurisdiction to apply.
 
9.6 Venue.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York, for the purposes of any
suit, action, or other proceeding arising out of this Agreement or any
transaction contemplated hereby.
 
9.7 Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party.  Sections and
section headings contained in this Agreement are for reference purposes only,
and shall not affect, in any manner, the meaning or interpretation of this
Agreement.  Whenever the context requires, references to the singular shall
include the plural and the plural the singular.
 
9.8 Survival.  Sections 4, 6.1, 6.2 and any other provision in this Agreement
that requires performance by Executive or Company following termination of
Executive’s employment hereunder shall survive any termination of this
Agreement.
 
9.9 Counterparts.  This Agreement may be executed in several counterparts
(including by means of telecopied signature pages), each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
 
9.10 Authority.  Each party represents and warrants that such party has the
right, power, and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder, and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
9.11 Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of Company, Executive shall execute such additional instruments and
take such additional acts as Company may deem necessary to effectuate this
Agreement.
 
9.12 Entire Agreement. This Agreement is the final, complete, and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications, and agreements, whether
written or oral, between the parties relating to the subject matter hereof and
all past courses of dealing or industry custom.  No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by amendment, as provided herein (such amendment to
become effective on the date stipulated therein).
 
9.13 Executive Acknowledgment. Executive acknowledges that, before signing this
Agreement, Executive was advised of his right to consult with an attorney of his
choice to review this Agreement and that Executive had sufficient opportunity to
have an attorney review the provisions of this Agreement and negotiate its
terms. Executive further acknowledges that Executive had a full and adequate
opportunity to review this Agreement before signing it; that Executive carefully
read and fully understood all the provisions of this Agreement before signing
it, including the rights and obligations of the parties; and that Executive has
entered into this Agreement knowingly and voluntarily.
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  MIDAS MEDICI GROUP HOLDINGS, INC.          
 
By:
/s/ Nana Baffour       Nana Baffour,       Co-Executive Chairman and Chief
Executive Officer          

 
Employee
         
 
By:
/s/ Johnson M. Kachidza       Johnson M. Kachidza                  


 




 
10



 


 

